Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Park on 5/13/2022.
The application has been amended as follows: 
Claim 1 (currently amended):  A sensor comprising:
a microfabricated chip having a surface with one or more cavities formed thereon, the cavities including sensing components;
one or more lids, each covering said surface so as to close at least one of said cavities, the lids contacting rims that delimit said cavities on said surface;
electric circuit portions, each joining a respective one of the lids, configured to allow the lids to be at least partly dissolved, electrochemically, responsive to being exposed to an electrochemical solution; 
and masking material portions covering peripheral regions of the lids at the level of the rims, so [[as]] the masking material portions are configured to seal the lids and shield such peripheral regions from said electrochemical solution, in operation.
Claim 12 (currently amended): A sensing apparatus, comprising:
a microfabricated chip, wherein the chip includes:
a surface with one or more cavities formed thereon, the cavities including sensing components;
one or more lids, each covering said surface so as to close at least one of said cavities, the lids contacting rims that delimit said cavities on said surface;
electric circuit portions, each joining a respective one of the lids; and
masking material portions covering peripheral regions of the lids at the level of the rims so [[as]] the masking material portions are configured to seal the lids and shield said peripheral regions from said electrochemical solution, in operation; 
and an electrical control, connected to said electric circuit portions, and configured to allow the lids to be at least partly dissolved, electrochemically, responsive to being exposed to an electrochemical solution.

Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-20, directed to the invention(s) of Group 2 require all the limitations of an allowable product claim.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups 1 and 2 as set forth in the Office action mailed on 3/02/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Jain et al. (US 2013/0320476), teaches the following:	A sensor (a biosensor enclosure 400 with sensor platforms 26 integrated, see Fig. 2A-B and [0023]) comprising:
a microfabricated chip (referred to as bottom wafer 20, see Fig. 2B and [0023]) having a surface with one or more cavities formed thereon (the substrate is shown to have a partial-Si-via 23 which is a cavity, as well as the overall cavity 24 of the enclosure, see Fig. 2A-B and [0023]) the cavities including sensing components (referred to as various components of a sensor 25, see Fig. 2A and [0023]);
one or more lids (referred to as top cover 21, see Fig. 2A and [0023]), each covering said surface so as to close at least one of said cavities (the top cover 21 is shown to cover the cavity 24 as well as the PSVs 23, see Fig. 2A and [0023]), the lids contacting rims (referred to as the top of the supports 22 of the enclosure 400, see Fig. 2A and [0023]) that delimit said cavities on said surface (the supports 22 are shown to create the boundary for the cavity 24, see Fig. 2A);
electric circuit portions (referred to as sensor terminal 26, see Fig. 2A-B and [0023]), and 
masking material portions (referred to as seal 27, see Fig. 2A and [0023]) covering peripheral regions of the lids at the level of the rims (the seals 27 are shown to rest at the level of the rim, see Fig. 2A and [0023]), so as to seal the lids and shield such peripheral regions (the seal helps form the sealed cavity 24, see Fig. 2A and [0023]).
In addition, Jain et al teaches a  sensor (a biosensor enclosure 400 with sensor platforms 26 integrated, see Fig. 2A-B and [0023]) comprising:
a microfabricated chip (referred to as bottom wafer 20, see Fig. 2B and [0023]), wherein the chip includes:
a surface with one or more cavities formed thereon (the substrate is shown to have a partial-Si-via 23 which is a cavity, as well as the overall cavity 24 of the enclosure, see Fig. 2A-B and [0023]) the cavities including sensing components (referred to as various components of a sensor 25, see Fig. 2A and [0023]);
one or more lids (referred to as top cover 21, see Fig. 2A and [0023]), each covering said surface so as to close at least one of said cavities (the top cover 21 is shown to cover the cavity 24 as well as the PSVs 23, see Fig. 2A and [0023]), the lids contacting rims (referred to as the top of the supports 22 of the enclosure 400, see Fig. 2A and [0023]) that delimit said cavities on said surface (the supports 22 are shown to create the boundary for the cavity 24, see Fig. 2A);
electric circuit portions (referred to as sensor terminal 26, see Fig. 2A-B and [0023]); and 
masking material portions (referred to as seal 27, see Fig. 2A and [0023]) covering peripheral regions of the lids at the level of the rims (the seals 27 are shown to rest at the level of the rim, see Fig. 2A and [0023]), so as to seal the lids and shield such peripheral regions (the seal helps form the sealed cavity 24, see Fig. 2A and [0023]).
	However, Jain et al. does not teach or fairly suggest that the sensor or sensing apparatus circuit portions, or the sensor terminals, are joined to the lids to allow them to be dissolved electrochemically in response to be exposed to an electrochemical solution, nor does it suggest that the masking material portions of both the aforementioned devices are configured shield the peripheral regions from said electrochemical solution. Further, Jain et al. does not teach or fairly suggest that the sensing apparatus contains an electrical control to allow the lids to be dissolved responsive to be exposed to an electrochemical solution. 
Furthermore, regarding claims 15-20, Jain et al neither teaches or fairly suggests a sensing method in a sensor is provided and energizing the electric circuit portions (of the sensor) connecting one of the lids to electrochemically dissolve an inner region thereof, its peripheral regions being shielded from said electrochemical solution by one or more of the masking portions, in order to expose one or more of the sensing components to an external medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797